Citation Nr: 0332129	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  96-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left foot swelling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967 and from May 1967 to March 1970.

In a decision dated in May 1980, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for residuals of a left foot injury.  The veteran 
subsequently sought to reopen his claim for service 
connection for this disability, but in a rating action dated 
in June 1994, the Regional Office (RO) concluded that new and 
material evidence had not been submitted, and the claim 
remained denied.  The veteran was informed of this 
determination and of his right to appeal by a letter dated 
later that month, but a timely appeal was not received.

This matter comes to the Board on appeal from a March 1996 
rating decision that again found that there was no new and 
material evidence to reopen the claim for service connection 
for residuals of a left foot injury, and denied the veteran's 
claims for service connection for PTSD and for an increased 
rating for the residuals of a laceration of his left eyebrow.  

The Board notes that the issue of service connection for 
hypertension with coronary artery disease was addressed in a 
statement of the case issued in July 1999, and the veteran 
filed a timely substantive appeal.  However, by rating 
decision dated in October 2002, the RO granted service 
connection for arteriosclerotic heart disease, status post 
coronary artery bypass graft surgery and for hypertension.  
Accordingly, this decision is limited to the issues noted on 
the preceding page.


REMAND

A review of the record discloses that following a VA 
psychiatric examination in June 1997, the examiner diagnosed 
dysthymic disorder, and alcohol dependence, and concluded 
that the veteran did not meet the criteria for PTSD.  The 
Board points out that when the veteran was seen in a VA 
outpatient treatment clinic in September 2000, he described 
several stressors.  Following psychological testing, the 
pertinent diagnosis was PTSD.  

During the VA psychiatric examination in June 1997, the 
veteran described an incident that allegedly occurred while 
he was in service.  He related that he was in a small craft 
unit that was transporting Marines to the shore and taking 
out medical evacuees.  He recalled that his ship was asked to 
provide support in a battle on shore, but that they 
subsequently learned that they had fired on American troops 
and had killed several of them.  He claimed that half the 
division was wiped out, and that he was told to keep his 
mouth shut.  

Several decisions of the United States Court of Appeals for 
Veterans Claims have affected the adjudication of claims for 
service connection for PTSD.  It appears that in approaching 
a claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor or stressors have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the veteran was exposed to 
a stressor during service of sufficient severity as to have 
resulted in ongoing psychiatric symptomatology.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
a diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the only notice 
afforded the veteran was provided in the statement of the 
case issued in November 2002.  The Board observes that the 
provisions of 38 C.F.R. § 3.159 (2003) were set forth.  In 
this regard, it was indicated that the VA would make a 
decision within thirty days if the veteran had not responded 
to a request for information.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish a statement containing as much 
detail as possible regarding the alleged 
stressful events to which he was exposed 
in service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed description of 
the events, his service units in Vietnam, 
duty assignments, and the names, ranks, 
unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be advised that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  In addition, the veteran should be 
requested to furnish all necessary 
information, to the extent possible, 
concerning the names and current 
addresses of anyone who witnessed the 
alleged stressors.  

3.  Thereafter, if the veteran provides 
sufficient information, the RO should 
contact the people named by the veteran 
and request that they provide as much 
information as possible concerning the 
alleged stressful events that occurred 
during the veteran's service.  

4.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and not 
already associated with the claims 
folder.

5.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR, 7798 
Cissna Road, Springfield, Virginia  
22150.

6.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as combat stressors in accordance 
with the guidance in Zarycki and Caluza.

7.  The RO must separately determine 
whether the record establishes the 
existence of any of the noncombat events 
claimed by the veteran as an alleged 
"stressor."  In making this 
determination, the RO and the veteran are 
reminded that this is an adjudicatory and 
not a medical determination.  The fact 
that a VA examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

8.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded by VA 
adjudicators to have existed in service 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events conceded 
by VA adjudicators to have occurred in 
service may be considered for purposes of 
determining whether PTSD due to events in 
service exists.  If the examiner 
determines that an event of a quality 
sufficient to produce PTSD occurred in 
service, it should then be determined 
whether the veteran has PTSD due to the 
event.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder.  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

9.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

10.  Thereafter, the RO should 
readjudicate the issues on appeal, if any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




